DETAILED ACTION

Response to Amendment
1.	Applicant's amendment filed on 11/02/22 has been received and entered in the case. The amendments to the claims do not distinguish patentably over the previously applied prior art, for the reasons set forth below, and therefore this action is made final.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 8, line 2, the limitation that the conductor is a wire arranged outside the chip is indefinite because it is inconsistent with its parent claim 7 which requires that the conductor is arranged on a top surface of the chip, i.e., if the conductor wire is on the top surface of the chip then it cannot also be outside the chip.




Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Boe et al, U.S. Patent Application Publication No. 2013/0187451.
As to claims 1 and 8, Boe et al discloses, in figure 1,
a semiconductor device comprising:
a first circuit (126);
a first terminal (102);
a second terminal (106);
a conductor (134--although not disclosed by Boe et al, it would have been obvious to one of ordinary skill in the art that a fuse can be made using a conductor such as a wire, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention that fuses are typically formed using a conductor such as a wire) and a first switch element (the combination of transistors 114 and 116) serially coupled between the first terminal and the second terminal,
wherein the first circuit is configured to turn the first switch element to an OFF state when a first condition is satisfied (the first condition in Boe et al being when the current flowing through transistors 114 and 116 reaches a first predetermined current level threshold, as detected by circuit 126) or, alternatively, when the voltage at node 122 reaches a first predetermined voltage level threshold, as detected by circuit 126, which causes circuit 126 to switch off either or both of transistors 114 and 116), and
the conductor is configured to physically break when a second condition is satisfied (the second condition in Boe et al being when the current flowing through fuse 134 reaches a second predetermined level, higher than the above-noted first predetermined current level, which causes fuse 134 to break).
As to the new limitation added at the end of claim 1, i.e., that the first circuit, the conductor, and the first switch element are arranged commonly in a single package, this does not distinguish patentably over Boe et al's figure 1, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention that semiconductor devices (such as that shown in figure 1 of Boe et al) are typically formed in a single package, of which fact official notice is taken by the examiner, for well-known purposes, e.g., lower-cost, simpler design, a more compact arrangement, etc. In view of this, any person having ordinary skill in the art would have easily recognized that the figure 1 semiconductor device of Boe et al should be arranged commonly in a single package as opposed to being formed in two or more separate packages.
As to claim 2, the limitations of this claim will be inherent during the operation of Boe et al's figure 1 when switches 114 and 116 are turned off in response to the current flowing therethrough reaching the above-noted first predetermined current level.
As to claims 4-6, although not disclosed by Boe et al, the use of a diode between the node connecting the fuse and the first switch element and ground would have been obvious to one of ordinary skill in the art, the reason being that the use of such a diode for protection against overcurrent or overvoltage was old and well-known in the art before the effective filing date of applicant's invention, two examples of this well-known concept being disclosed by Wu et al and Ramadass et al, note the diode within circuit 160 in figure 2 of the former and diode 104 in figure 2 of the latter.
As to claim 7, although Boe et al does not disclose that the figure 1 circuit is formed on a chip having a top surface on which the conductor, the first switch element and the first circuit are arranged, such would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention that semiconductor devices are typically formed on chips having top surfaces, of which fact official notice is taken by the examiner.

4.	Claims 1, 2 and 4-8 are also rejected under 35 U.S.C. 103 as being unpatentable over Chatroux et al, U.S. Patent Application Publication No. 2017/0047758.
As to claims 1 and 8, Chatroux et al discloses, in figure 5,
a semiconductor device comprising:
a first circuit (the combination of comparator 310 and circuit 304);
a first terminal (the + terminal of voltage source 2);
a second terminal (the input terminal of circuit 4, i.e., the input terminal which is directly coupled to node 321);
a conductor (301--although not disclosed by Chatroux et al, it would have been obvious to one of ordinary skill in the art that a fuse can be made using a conductor such as a wire, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention that fuses are typically formed using a conductor such as a wire) and a first switch element (switch element 303) serially coupled between the first terminal and the second terminal,
wherein the first circuit is configured to turn the first switch element to an OFF state when a first condition is satisfied (the first condition in Chatroux et al being when the current flowing through switch 303 reaches a first predetermined current level threshold, as detected by comparator 310) or, alternatively, when the voltage at node 321 reaches a first predetermined voltage level threshold, as detected by comparator 310, which causes circuit 304 to switch off either or both of transistors 114 and 116), and
the conductor is configured to physically break when a second condition is satisfied (the second condition in Chatroux et al being when the current flowing through fuse 301 reaches a second predetermined level, higher than the above-noted first predetermined current level, which causes fuse 301 to break).
As to the new limitation added at the end of claim 1, i.e., that the first circuit, the conductor, and the first switch element are arranged commonly in a single package, this does not distinguish patentably over Chatroux et al's figure 5, the reason being that, as noted above, it was old and well-known in the art before the effective filing date of applicant's invention that semiconductor devices (such as that shown in figure 5 of Chatroux et al) are typically formed in a single package, of which fact official notice is taken by the examiner, for well-known purposes, e.g., lower-cost, simpler design, a more compact arrangement, etc. In view of this, any person having ordinary skill in the art would have easily recognized that the figure 5 semiconductor device of Chatroux et al should be arranged commonly in a single package as opposed to being formed in two or more separate packages.
As to claim 2, the limitations of this claim will be inherent during the operation of Chatroux et al's figure 5 when switch 303 is turned off in response to the current flowing therethrough reaching the above-noted first predetermined current level.
As to claims 4-6, although not disclosed by Chatroux et al, the use of a diode between the node connecting the fuse and the first switch element and ground would have been obvious to one of ordinary skill in the art, the reason being that the use of such a diode for protection against overcurrent or overvoltage was old and well-known in the art before the effective filing date of applicant's invention, two examples of this well-known concept being disclosed by Wu et al and Ramadass et al, note the diode within circuit 160 in figure 2 of the former and diode 104 in figure 2 of the latter.
As to claim 7, although Chatroux et al does not disclose that the figure 5 circuit is formed on a chip having a top surface on which the conductor, the first switch element and the first circuit are arranged, such would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention that semiconductor devices are typically formed on chips having top surfaces, of which fact official notice is taken by the examiner.
5.	Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over any one of Tseng et al (USPAP 2016/016273), Okumura et al (USP 6,885,168) and Kang et al (USP 10,424,915).
Each of these further references also discloses a fuse in series with a first switch element between first and second terminals, together with a first circuit which turns the first switch element on/off in response to the voltage at the output node of the fuse reaching a predetermined level. Specifically, in figure 3 of Tseng et al, note fuse 16 and first switch element 14, together with first circuit 12. In figure 2 of Okumura et al, note fuse 102 and first switch element 103/104, together with first circuit 101. In figure 1 of Kang et al, note fuse 152 and first switch element 132/142 together with first circuit 120. In each of these three references, note that the claimed first condition is when the voltage at the output node of the fuse reaches a first predetermined level (at which point the current flowing through the unbroken fuse will be at a certain current value), and the claimed second condition will be when the current flowing through the unbroken fuse reaches a higher current value, i.e., higher than the above-noted certain current value, which causes the fuse to break).
As to the new limitation added at the end of claim 1, i.e., that the first circuit, the conductor, and the first switch element are arranged commonly in a single package, this does not distinguish patentably over Tseng et al's figure 3, Okumura et al's figure 2, and Kang et al's figure 1, the reason being that, as noted above, it was old and well-known in the art before the effective filing date of applicant's invention that semiconductor devices (such as those shown in figure 3 of Tseng et al, figure 2 of Okumura et al and figure 1 of Kang et al) are typically formed in a single package, of which fact official notice is taken by the examiner, for well-known purposes, e.g., lower-cost, simpler design, a more compact arrangement, etc. In view of this, any person having ordinary skill in the art would have easily recognized that the semiconductor devices shown in figure 3 of Tseng et al, figure 2 of Okumura et al and figure 1 of Kang et al should be arranged commonly in a single package as opposed to being formed in two or more separate packages.

Allowable Subject Matter
6.	Claims 9-14 are objected to as being dependent on rejected base claim 1 but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record discloses or suggests the semiconductor device of claim 1 with the further limitations of second and third switch elements together with first and second operational amplifiers and a fourth switch element as set forth in claim 9, nor does any of the prior art of record disclose or suggest the semiconductor device of claim 1 with the further limitations of a first operational amplifier and a second switch element as set forth in claim 11.  Claim 10 and claims 12-14 are allowable due to their dependencies on allowable claims 9 and 11, respectively.

Prior Art Not Relied Upon
7.	The prior art made of record in the previous office action but not relied upon is considered pertinent to applicant's disclosure. 
Note the remaining references cited on the PTO-892 form mailed with the 08/02/22 office action which show further examples of a fuse and a switch serially coupled between first and second terminals, together with a first circuit which detects either the current flowing through the switch and fuse (as per claim 2) or which detects the voltage applied to the conductor (as per claim 3).

Response to Arguments
8.	Applicant's arguments filed 11/02/22 have been fully considered but they are not persuasive.   
             Applicant argues that Boe et al, Chatroux et al, Tseng et al, Okumura et al and Kang et al do not disclose the newly added limitation in independent claim 1 that the first circuit, the conductor, and the first switch element are arranged commonly in a single package and therefore "independent claim 1 is not disclosed by the prior art, and is therefore patentable." This argument is not persuasive because, as noted above, it was old and well-known in the art before the effective filing date of applicant's invention that semiconductor devices (such as those shown in figure 3 of Tseng et al, figure 2 of Okumura et al and figure 1 of Kang et al) are typically formed in a single package, of which fact official notice is taken by the examiner, for well-known purposes, e.g., lower-cost, simpler design, a more compact arrangement, etc. In view of this, any person having ordinary skill in the art would have easily recognized that the semiconductor devices shown in figure 3 of Tseng et al, figure 2 of Okumura et al and figure 1 of Kang et al should be arranged commonly in a single package as opposed to being formed in two or more separate packages.
Action is Final
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        November 5, 2022